The plaintiff in error was convicted in the county court of Carter county on a charge of unlawful possession of intoxicating liquor with intent to sell. The case was tried to a jury, which returned its verdict finding the defendant guilty, and fixing punishment at a fine of $50 and imprisonment for 30 days in the county jail. No briefs have been filed by either the plaintiff in error or the state, but we have examined the record and find no substantial error. The evidence is sufficient to sustain the judgment and sentence, and the case is affirmed. *Page 160